DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious a composite water-cooling radiator structure particularly, the limitations: 
“the cold end being in contact with the first lower surface of the cooling plate to absorb a heat from the first lower surface and to transfer the heat to the hot end and the heat being transferred from the hot end of the cooling chip unit to the second upper surface of the vapor chamber, and the heat being dissipated into ambient air” as recited in claim 1.
The combination of the best prior art Hom and Lin merely discloses the claimed structure of the system however, Hom fails to disclose the required heat transfer that the cold end of the cooling chip unit absorbs heat from the cooling plate and the heat is transferred to the vapor chamber through the hot end of the cooling chip unit. The electronic device 140-142 of Hom are merely heat source being cooled by the cold plate 130 and heat-rejector assembly 120. Therefore, claim 1 is currently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/KUN KAI MA/Primary Examiner, Art Unit 3763